Title: To Benjamin Franklin from Daniel Duchemin, 14 April 1779
From: Duchemin, Daniel
To: Franklin, Benjamin


Tres respectable Docteur
de Londre le 14 avril 1779
Je ne puis menpecher de vous troubler pour vous assurer de mes plus tendre respect et vous donner avis quaprees avoir Etez fait prisonnier deux jour avant lentrée des anglois Dans Philadelphia et detenu depuis ce tems la jé sependant par le moyen d’un amis passé en Engleterre ou je suis presentement mais les perte que jé faite depuis mon Emprisonnement mon mis or Detat de paser En france sans votre secour. Je suis premier Lieutenant dans un corps Comandé par Le Collonnel Armand marquis de la roirie je demeuroit a Philadelphia dans chesnuts Estreet et ay lhonneur detre parfaitement Connu de Mr. Tomas moris presentement en franse quy assurement s’il savoit mon Etat present me renderoit des service. Jé lhonneur Detre Connu aussy du marquis de la fayette du General Convoy du Collonel duplessy de monsieur de la Balme du General Déroche fermoy & &. Je vous prie de Grace de ne pas oublié un pauvre miserable quy absent de sa famille depuis plus d’un ans et il ne sessera de prier pour la Conservation de votre respectables personnes par votre tres humbles et trees obeissant serviteur
Daniel Ducheminpremier lieutenant aux Etats unis de lamerique

Mon adresse est: To Mr. Duchemin at Mr. Leroy Green Grosser opositte St. Geems church Jermyn Street London

 
Addressed: A Monsieur / Monsieur Le Docteur franclin / agant des Etast unis de lamerique / a Paris
Notation: Daniel Duchemin de Londres 24 avril 1779.
